 


109 HR 4749 IH: Royalty Relief for American Consumers Act of 2006
U.S. House of Representatives
2006-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4749 
IN THE HOUSE OF REPRESENTATIVES 
 
February 14, 2006 
Mr. Markey (for himself, Mrs. Maloney, Mr. George Miller of California, Mr. Emanuel, Mr. Inslee, Mr. Waxman, Mr. Pallone, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To suspend the application of any provision of Federal law under which persons are relieved from the requirement to pay royalties for production of oil or natural gas from Federal lands in periods of high oil and natural gas prices, to require the Secretary to seek to renegotiate existing oil and natural gas leases to similarly limit suspension of royalty obligations under such leases, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Royalty Relief for American Consumers Act of 2006. 
2.Requirement to suspend royalty relief 
(a)Requirement to suspendThe Secretary of the Interior shall suspend the application of any provision of Federal law under which any person is given relief from any requirement to pay royalty for production oil or natural gas from Federal lands (including submerged lands), for production occurring in any period after the date of the enactment of this Act with respect to which— 
(1)in the case of production of oil, the average price of crude oil in the United States over the most recent 4 consecutive weeks is greater than $34.71 per barrel; and 
(2)in the case of production of natural gas, the average wellhead price of natural gas in the United States over the most recent 4 consecutive weeks is greater than $4.34 per thousand cubic feet. 
(b)Determination of market priceThe Secretary shall determine average prices for purposes of subsection (a) based on the most recent data reported by the Energy Information Administration of the Department of Energy. 
3.Renegotiation of existing leases 
(a)RequirementThe Secretary of the Interior shall seek to renegotiate each existing lease authorizing production of oil or natural gas on Federal land (including submerged land) that was issued by the Department of the Interior before the date of the enactment of this Act as necessary to modify the terms of such lease to ensure that any suspension of a requirement to pay royalties under such lease does not apply to production referred to in section 2(a). 
(b)Failure to renegotiate and modifyAfter the end of the 1-year period beginning on the date of the enactment of this Act, a person who is a lessee under an existing lease referred to in subsection (a) shall not be eligible to enter into any new lease that authorizes production of oil or natural gas on Federal land (including submerged land), and shall not be eligible to obtain by sale or other transfer any lease issued before the end of such period, unless such person renegotiates such existing lease and enters into an agreement with the Secretary that modifies the terms of the existing lease as provided in subsection (a).  
 
